Exhibit 10.287

November 21, 2006

Peter K. Scaturro

39 Paddock Lane

Bedford, NY 10506

Re: Retention Agreement

Dear Peter:

On behalf of The Charles Schwab Corporation (“Schwab”), I am extending this
retention package to you in connection with the proposed sale of U.S. Trust
Corporation (“U.S. Trust”), under a Stock Purchase Agreement (the “Purchase
Agreement”). Your cooperation and contribution with respect to the proposed sale
of U.S. Trust is critical, and this Retention Agreement is intended to reinforce
and encourage you in continuing in your present role as Chief Executive Officer
of U.S. Trust and exerting maximum efforts for the successful sale of U.S.
Trust. In connection with your continued employment and your efforts regarding
the proposed sale, we agree with you as follows:

1. Retention Benefits.

Subject to the terms and conditions of this Retention Agreement, you will
receive, within 10 business days after the Closing (as defined in the Purchase
Agreement) or the Effective Date (as defined in the separation agreement
described in Section 3(c)), whichever is later, the following benefits (the
“Retention Benefits”):

(a) a lump sum cash payment in the amount of $6,000,000, less usual and
customary taxes, withholding and authorized deductions;

(b) full vesting of the restricted share awards set forth in the first full
paragraph of page 2 of your offer letter dated May 4, 2005 (the “Offer Letter”);
and

(c) an additional lump sum cash payment in the amount of $2,946,196, less usual
and customary taxes, withholding and authorized deductions.

2. Terms and Conditions of Retention Benefits.

Your eligibility for Retention Benefits is subject to the consummation of the
sale of U.S. Trust under the Purchase Agreement and to the following terms and
conditions:

(a) For the period commencing on the date of this Retention Agreement and ending
on the Closing (the “Retention Period”) and subject to the terms of the Purchase
Agreement, you agree (i) to perform your duties as assigned to you by me (or my
designee) to the best of your



--------------------------------------------------------------------------------

Peter K. Scaturro

February 21, 2007

Page 2

 

abilities, and to devote your full business time, attention and best efforts to
the affairs and to the sale of U.S. Trust; (ii) to fully cooperate in the
proposed sale of U.S. Trust, including assisting Schwab in providing management
presentations to the Purchaser (as defined in the Purchase Agreement), making
Schwab aware of all matters related to U.S. Trust that would be relevant to the
Purchaser and assisting Schwab in fulfilling its obligations under the Purchase
Agreement and with regard to integration planning; (iii) to conduct the business
of U.S. Trust in the usual, regular and ordinary course consistent with past
practice; (iv) to use your best efforts consistent with industry practice and
company policies to preserve intact U.S. Trust’s present business organizations;
and (v) to take all actions necessary to cease all activity relating to the sale
or purchase of any U.S. Trust division or business (other than the sale of U.S.
Trust in accordance with the Purchase Agreement).

(b) Without my prior written consent or the prior written consent of Schwab’s
Chief Financial Officer or Executive Vice President – Human Resources, or except
as required by applicable law or the Purchase Agreement, you shall use best
efforts to not do, cause or permit any of the following: (i) increase any wages,
salaries, compensation, pension or other fringe benefits or perquisites payable
to any employee, director or contingent worker of U.S. Trust other than
compensation increases in the ordinary course of business consistent with past
practice; (ii) enter into, amend, adopt, or otherwise commence any compensatory
plan, contract or arrangement (whether or not written), as to which any
employee, director or contingent worker participates or is a party; or
(iii) hire any new employee or replace any existing employee or engage any
additional contingent workers.

(c) You represent and warrant that from November 2, 2006 to the date of this
Retention Agreement, you (i) have acted in a manner that would have been in
compliance with Section 2(a) of this Retention Agreement if such Section had
been in effect during that period of time; and (ii) have operated at the
direction of senior management of Schwab regarding the negotiation of the sale
of U.S. Trust.

(d) If, prior to the Closing, you resign for any reason (including “Good Reason”
as defined in the Offer Letter), you will not earn and will not receive the
Retention Benefits. In addition, if Schwab terminates your employment for
“Cause,” you will not earn and will not receive the Retention Benefits. The term
“Cause” shall have the same meaning given to it under the Offer Letter except
that the following additional reasons also shall constitute “Cause” under this
Retention Agreement: (i) your breach of your fiduciary duties as an officer of
Schwab and U.S. Trust; and (ii) your breach of any provision of this Retention
Agreement, including, but not limited to, Sections 2(a) through 2(c). This
provision does not alter or modify your at-will employment relationship. Your
employment relationship with Schwab and its affiliates will continue to be “at
will,” which means that your employment is for no definite period of time and
that you and Schwab are free to terminate the employment relationship at any
time, with or without advance warning, notice, investigation, or cause.

(e) If, prior to the Closing, Schwab terminates your employment for any reason
other than “Cause” as defined in Section 2(d) or if your employment terminates
on account of your death or “Disability,” you (or, in the event of your death,
your estate) will receive the Retention Benefits in the amount and at the time
described in Section 1 subject to your (or, in the event of your death, your
estate’s) execution of a separation agreement in accordance with Section 3(c).
The term “Disability” means that you have a disability such that you have been
determined to be eligible for benefits under Schwab’s long-term disability plan.



--------------------------------------------------------------------------------

Peter K. Scaturro

February 20, 2007

Page 3

 

3. Miscellaneous.

(a) In the event that the Closing does not occur on or before September 30,
2007, this Retention Agreement shall terminate on such date.

(b) You agree that your compliance with and the terms of this Retention
Agreement shall not constitute “Good Reason” as defined in the Offer Letter.

(c) As a condition to the receipt of the Retention Benefits, you will be
required to execute a separation agreement with Schwab in substantially the form
delivered to you with this Retention Agreement.

(d) The Retention Benefits are in addition to any other compensation that you
may earn, including bonuses payable under any applicable bonus plan, and this
Retention Agreement in no way abrogates your rights to benefits and payments
under any other agreement, including the Offer Letter. However, for purposes of
clarification, you acknowledge and agree that under the terms of the Offer
Letter, you are eligible to receive only one of the following severance
arrangements: (i) the lump sum severance payment and vesting of awards described
in the second full paragraph of page 2 of the Offer Letter; or (ii) the lump sum
cash payment and the vesting of awards described in the first sentence of the
first full paragraph of page 3 of the Offer Letter; or (iii) the lump sum cash
payment and the vesting of awards described in the second sentence of the first
full paragraph of page 3 of the Offer Letter. For purposes of further
clarification, the consummation of the sale of U.S. Trust under the Purchase
Agreement shall constitute “a merger or consolidation in which U.S. Trust is not
the surviving entity” under the Offer Letter.

(e) If, at any time, your employment is terminated by you for any reason
(including “Good Reason” as defined in the Offer Letter) or by Schwab for Cause,
prior to or during the Retention Period so that you are not entitled to the
Retention Benefits, then the obligation to pay the Retention Benefits under this
Retention Agreement shall cease.

(f) This Retention Agreement shall constitute a nonqualified deferred
compensation plan within the meaning of section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and is intended to comply with all of the
applicable requirements of section 409A of the Code. To comply with section 409A
of the Code, the Retention Benefits shall not be payable earlier than the
effective date of a Change in Control with respect to U.S. Trust and in no event
shall the date of payment be accelerated. The term “Change in Control” means:
(i) Any one person, or more than one person acting as a group, acquires
ownership of stock of U.S. Trust, together with stock held by such person or
group, constitutes more than 50 percent of the total fair market value or total
voting power of the stock of U.S. Trust; provided, however, if any one person,
or more than one person acting as a group, is considered to own more than 50
percent of the total fair market value or total voting power of the stock of
U.S. Trust, the acquisition of additional stock by the same person or persons is
not considered to cause a Change in Control of U.S. Trust; (ii) Any one person,
or more than one person acting as a group, acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of U.S. Trust possessing 35 percent or more of
the total voting power of the stock of U.S. Trust; and (iii) Any one person, or
more than one person acting as a group, acquires (or has acquired during the 12-
month period ending on the date of the most recent acquisition by such person or
persons) assets of U.S. Trust that have a total gross fair



--------------------------------------------------------------------------------

Peter K. Scaturro

February 20, 2007

Page 4

 

market value equal to or more than 40 percent of the total gross fair market
value of all of the assets of U.S. Trust immediately prior to such acquisition
or acquisitions. For this purpose, gross fair market value means the value of
the assets of U.S. Trust, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.
Notwithstanding the foregoing, this definition of Change in Control is intended
to comply with section 409A of the Code and Prop. Treas. Regs. § 1.409A-3
promulgated thereunder (or any successor regulation) and shall be construed in a
manner to so comply.

(g) This Retention Agreement and the documents referenced herein contain the
entire terms and conditions of your Retention Agreement. Your signature below
acknowledges that you have not relied on any promises or representations
concerning the subject matter hereof not contained in this Retention Agreement.
The terms of this Retention Agreement may be changed, amended, or superseded
only by an agreement in writing signed by you and me and approved by Schwab’s
Board of Directors or its Compensation Committee. For purposes of clarification,
the Retention Agreement does not change, amend, or supersede the Offer Letter
dated May 4, 2005 or the Confidentiality, Non-Solicitation, and Assignment
Agreement you signed on May 23, 2006.

(h) Except as otherwise provided in the Offer Letter and this Retention
Agreement, your awards under the 2004 Stock Incentive Plan and Schwab’s
Long-Term Incentive Plan shall be governed by the applicable plan documents and
award agreements.

(i) This Retention Agreement is subject to approval by Schwab’s Board of
Directors or its Compensation Committee and shall not become effective until
such approval is obtained.

Peter, I hope that you elect to accept this retention package. Please sign your
name at the end of this letter to signify your understanding and acceptance of
these terms and that no one at Schwab has made any other representation to you
regarding this Retention Agreement.

Sincerely,

 

/s/ Charles R. Schwab

    11/22/06 Charles R. Schwab       Chairman and Chief Executive Officer      
The Charles Schwab Corporation       Accepted:  

/s/ Peter K. Scaturro

    Date:   12/15/06   Peter K. Scaturro      